As Filed Pursuant to Rule 424(b)(3) Registration No. 333-120659 PROSPECTUS 7,949,418 Shares of Common Stock WESTSIDE ENERGY CORPORATION This prospectus relates to the resale, from time to time, by the selling stockholders listed under the heading “Selling Stockholders” in this prospectus, of up to7,949,418 shares of our common stock.This prospectus is a combined prospectus for resales of shares related to the prospectus originally dated January 10, 2005 and the prospectus originally dated August 3, 2006, which were first combined into a single prospectus dated October 11, 2006. The selling stockholders may sell the common stock from time to time in the principal market on which our stock is traded, through negotiated transactions or otherwise at the prevailing market price at the time of sale or negotiated transactions. See “Plan of Distribution” beginning on page 36. We will not receive any of the proceeds from the sale of the shares. Our common stock is listed on the American Stock Exchange under the symbol “WHT.”On July 6, 2007 the last reported sale of our common stock was $3.50 per share. Investing in our common stock involves significant risks.See “Risk Factors” beginning on page2 to read about factors you should consider before buying shares of our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is July 31, 2007. 1 Explanatory Note This prospectus, which constitutes a part of our Post-Effective Amendment No. 4 to our Registration Statement on Form SB-2 filed on November 22, 2004 (File No. 333-120659) and a part of our Post-Effective Amendment No. 2 to our Registration Statement filed on January 30, 2006 (File No. 333-131411), each of which was filed to update the information pertaining to these securities, is a “combined prospectus” for the offering of these securities by the Selling Stockholders named herein. TABLE OF CONTENTS PROSPECTUS SUMMARY 1 RISK FACTORS 2 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 9 USE OF PROCEEDS 9 DIVIDEND POLICY 9 PRICE RANGE OF COMMON STOCK 10 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10 BUSINESS AND PROPERTIES 15 MANAGEMENT 25 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 30 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 31 DESCRIPTION OF CAPITAL STOCK 32 SELLING STOCKHOLDERS 33 PLAN OF DISTRIBUTION 36 EXPERTS 37 WHERE YOU CAN FIND MORE INFORMATION 38 INDEX TO FINANCIAL STATEMENTS F-1 GLOSSARY OF CERTAIN NATURAL GAS AND OIL TERMS A-1 2 PROSPECTUS SUMMARY You should rely only on the information contained in this prospectus and any supplement to this prospectus.We have not authorized anyone to provide you with information different than that contained in this prospectus and any supplement to this prospectus.If anyone provides you with different or inconsistent information, you should not rely on it.You should not assume that the information in this prospectus or any supplement is accurate as of any date other than its filing date.You should not consider this prospectus to be an offer or solicitation relating to the securities in any jurisdiction in which such an offer or solicitation relating to the securities is not authorized.Further, you should not consider this prospectus to be an offer or solicitation relating to the securities if the person making the offer or solicitation is not qualified to do so, or if it is unlawful for you to receive such an offer or solicitation. Information contained on or accessible through our website does not constitute part of this prospectus. This prospectus includes market share and industry data and forecasts that we obtained from internal research, publicly available information and industry publications and surveys.Our internal research and forecasts are based upon management’s understanding of industry conditions, and such information has not been verified by any independent sources.Industry surveys, publications and forecasts generally state that the information contained therein has been obtained from sources we believe to be reliable.We do not know what assumptions regarding general economic growth were used in preparing the forecasts we cite.Statements as to our positions relative to our competitors refer to the most recent available data. Certain terms used herein relating to the natural gas and oil industry are defined in "Glossary of Certain Natural Gas and Oil Terms" included as Appendix A hereto. Our Company Westside Energy Corporation is an independent natural gas and oil exploration and production company based in Dallas, Texas with operations in the Barnett Shale in the Fort Worth Basin located in north central Texas.We have been successful in identifying and acquiring acreage positions where vertical and horizontal drilling, advanced fracture stimulation and enhanced recovery technologies create the possibility of economically developing and producing natural gas and oil reserves from the Barnett Shale. We have assembled a portfolio of large, predominantly undeveloped leasehold interests in the Barnett Shale, which we believe positions us for significant long-term growth in proved natural gas and oil reserves and production.As of March 31, 2007, we owned natural gas and oil leasehold interests in approximately 76,733 gross (67,184 net) acres, approximately 96% of which are undeveloped. In addition, we owned working interests in 45 gross (15 net) wells in the Barnett Shale.We incorporated under Nevada law in November 1995 as "Eventemp Corporation," a company with activities related to the automotive industry.Following several years of business inactivity, we entered the natural gas and oil industry in February 2004 and in the following month changed our name to "Westside Energy Corporation."There can be no assurance that we will be successful in our exploration, development and production activities.The oil and gas business involves numerous risks, the principal ones of which are described in the section captioned "RISK FACTORS."Our address is 3131 Turtle Creek Blvd., Suite 1300, Dallas, Texas 75219.Our telephone number is (214) 522-8990 and our website address is www.westsideenergy.com. The Offering Common stock offered by Selling Stockholders: Up to 7,949,418 shares of common stock assuming exercise of all warrants Use of Proceeds We will not receive any proceeds from the sale of the common stock.We will receive proceeds from the exercise of warrants. American Stock Exchange symbol WHT 1 RISK FACTORS An investment in shares of our common stock is highly speculative and involves a high degree of risk.You should carefully consider all of the risks discussed below, as well as the other information contained in this prospectus.If any of the following risks develop into actual events, our business, financial condition or results of operations could be materially adversely affected and the trading price of our common stock could decline. Risks Related to Our Company We are an early-stage company with limited proved reserves and may not become profitable. We are an early-stage company, having entered the natural gas and oil industry in February 2004. Although we have acquired leases and undertaken exploratory and other activities on the properties covered by our leases, nearly all of our properties are undeveloped acreage. While we have had exploration success, to date we have established a limited volume of proved reserves on our properties. We have incurred net losses to date and do not expect to generate profits in the short term. To become profitable, we would need to be successful in our acquisition, exploration, development and production activities, all of which are subject to many risks beyond our control. Unless we sell sufficient volumes of natural gas and oil to cover our expenses, we will not become profitable. Even if we become profitable, we cannot assure you that our profitability will be sustainable or increase on a periodic basis. Our credit facility, which is secured by a large part of our assets, features limiting operating covenants and requires a substantial future payment, exposes us to certain risks and may adversely affect our ability to operate our business. During fiscal 2006, we entered into our first credit facility, a $45 million senior secured credit facility provided by GasRock Capital LLC (“GasRock”). During March 2007, we entered into a new loan arrangement to replace the GasRock facility. The new loan arrangement was provided by four private investment funds managed by Wellington Management, LLC, then the largest beneficial holder of our outstanding common stock. The new loan arrangement: * provided $25 million in funds, which were advanced in their entirety upon completion of the new loan arrangement; * is secured by a first lien on all of the oil and gas properties comprising our Southeast and Southwest Programs; * grants to the lenders the right to receive a lien in any and all of the proceeds received upon the sale of a property comprising our North Program or any subsequent property acquired with such proceeds; * bears annual interest at 10.0%, or (in the case of default) 12.0% annually; * grants to the lenders a three percent (3.0%) overriding royalty interest (proportionately reduced to our working interest) in all oil and gas produced from the properties now comprising our Southeast and Southwest Programs; * contains limiting operating covenants; * contains events of default arising from failure to timely repay principal and interest or comply with certain covenants; and * requires the repayment of the outstanding balance of the loan in March 2009. If we are unable to generate sufficient cash flow from operations, we may have difficulty in paying the outstanding balance of the loan (which could exceed $25 million) in March 2009 when it becomes due. If we are unable to pay this balance at that time, we would be forced to seek an extension to the loan, or alternative debt or equity financing. If weare unable to obtain such an extension or alternative financing, we could default on the loan. If we default on payment or other performance obligations under the loan, the lenders could foreclose on a large part of our assets and exercise other creditor rights, which could result in loss of all or nearly all of the value of our outstanding equity. We may also be required to obtain the lenders’ consent to certain events, such as sales of our assets, and any additional financing, which if secured by our assets would likely need to be junior to our senior lenders’ lien. Natural gas and oil reserves decline once a property becomes productive, and we may need to find new reserves to sustain revenue growth. Even if we add natural gas and oil reserves through our exploration activities, our reserves will decline as they are produced. We will be constantly challenged to add new reserves through further exploration or further development of our existing properties. There can be no assurance that our exploration and development activities will be successful in adding new reserves. If we fail to replace reserves, our level of production and cash flows will be adversely impacted. 2 Our focus on exploration activities exposes us to greater risks than are generally encountered in later-stage natural gas and oil property development businesses. Much of our current activity involves drilling exploratory test wells on properties with no proved natural gas and oil reserves. While all drilling (whether developmental or exploratory) involves risks, exploratory drilling involves greater risks of dry holes or failure to find commercial quantities of natural gas and oil. The economic success of any project will depend on numerous factors, including the ability to estimate the volumes of recoverable reserves relating to the project, rates of future production, future commodity prices, investment and operating costs and possible environmental liabilities. All of these factors may impact whether a project will generate cash flows sufficient to provide a suitable return on investment. If we experience a series of failed drilling projects, our business, results of operations and financial condition could be materially adversely affected. We depend on our current management team, the loss of any member of which could delay the further implementation of our business plan or cause business failure. We do not carry key man life insurance and have not required non-competition agreements. We depend on the services of management to meet our business development objectives. As an early-stage company, we would expect to encounter difficulty replacing any of them. The loss of any person on our management team could materially adversely affect our business and operations. We do not carry key person life insurance for any member of our management team. We have not required that any employee enter into a non-competition agreement. We may rely on independent experts and technical or operational service providers over whom we may have limited control. We use independent contractors to assist us in identifying desirable natural gas and oil prospects to acquire and provide us with technical assistance and services. We also may rely upon the services of geologists, geophysicists, chemists, landmen, title attorneys, engineers and scientists to explore and analyze our prospects to determine a method in which the prospects may be developed in a cost-effective manner. In addition, we intend to rely on the owners and operators of oil rigs and drilling equipment, and on providers of oilfield services, to drill and develop our prospects to production. Moreover, if our properties hold commercial quantities of natural gas and oil, we would need to rely on third-party gathering or pipeline facilities to transport and purchase our production. Our limited control over the activities and business practices of these providers, any inability on our part to maintain satisfactory commercial relationships with them or their failure to provide quality services could materially and adversely affect our business, results of operations and financial condition. We do not always undertake a full title review of, or obtain title insurance on, our properties. Consistent with industry practice, rather than incur the expense of formal title examination on a natural gas or oil property to be placed under lease, we have relied on and plan to continue to rely on the judgment of natural gas and oil lease brokers or landmen who perform the field work in examining government records before placing a mineral interest under lease. Although an operator of a well customarily obtains a preliminary title review to avoid obvious title deficiencies prior to the drilling of a natural gas or oil well, we do not always engage counsel to examine title until just prior to drilling the well. This could result in our having to cure title defects that could affect marketability, which would increase costs. We may conclude from a title examination that a lease was purchased from someone other than the owner, in which case the lease would be worthless to us and prevent us from recovering our expenditures. Our review of properties cannot assure that all deficiencies or environmental risks may be identified or avoided. Although we undertake reviews that we believe are consistent with industry practice for our projects, these reviews are often limited in scope and may not reveal all existing or potential problems, or permit us to become sufficiently familiar with the related properties to assess their deficiencies and capabilities. Moreover, we do not perform an inspection on every well, and our inspections may not reveal all structural or environmental problems. Even if our inspections identify problems, the seller or lessor may be unwilling or unable to provide effective contractual protection. We generally do not receive indemnification for environmental liabilities and, accordingly, may have to pursue many projects on an "as is" basis, which could require us to make substantial expenditures to remediate environmental contamination on acquired properties. If a property deficiency or environmental problem cannot be satisfactorily remedied to warrant commencing drilling operations on a property, we could lose our entire investment in the property. 3 Our properties may be subject to substantial impairment of their recorded value. The accounting rules for our properties that have proven reserves require us to review periodically their carrying value for possible impairment. If natural gas and oil prices decrease or if the recoverable reserves on a property are revised downward, we may be required to record impairment write-downs, which would result in a negative impact to our financial position. We also may be required to record impairment write-downs for properties lacking economic access to markets and must record impairment write-downs for leases as they expire, both of which could also negatively impact our financial position. We recorded $4.3 million of impairment charges in 2006 to reduce carrying values on developed properties with insufficient reserves to recover all of their remaining book value at constant year-end 2006 natural gas prices that were lower than year-end 2005 prices as well as on undeveloped properties that we expect to allow to expire undeveloped in 2007. Our recent acquisition of two related natural gas and oil companies could expose us to undisclosed liabilities. In March 2006, we expanded our base of natural gas and oil producing properties through an acquisition of EBS Oil and Gas Partners Production Company, L.P. and an affiliated operations company that were engaged in the drilling and completion of natural gas and oil wells in Texas. Although we have largely integrated their activities into ours and assessed the quality of their properties, we may encounter risks, and possibly incur remediation costs, from existing or potential problems and liabilities that were not disclosed to us, or unknown to the acquired companies, when the transaction was completed. We have not insured and cannot fully insure against all risks related to our operations, which could result in substantial claims for which we are underinsured or uninsured. We have not insured and cannot fully insure against all risks and have not attempted to insure fully against risks where coverage is prohibitively expensive. Losses and liabilities arising from uninsured and underinsured events, which could arise from even one catastrophic accident, could materially and adversely affect our business, results of operations and financial condition. We do not carry business interruption insurance coverage. Our exploration, drilling and other activities are subject to risks such as: * fires and explosions; * environmental hazards, such as uncontrollable flows of natural gas, oil, brine, well fluids, toxic gas or other pollution into the environment, including groundwater contamination; * abnormally pressured formations; * mechanical failures of drilling equipment; * personal injuries and death, including insufficient worker compensation coverage for third-party contractors who provide drilling services; and * natural disasters, such as adverse weather conditions. Our commodity price risk management program, which is currently required by our senior credit facility, may cause us to forego additional future profits or result in our making cash payments. To reduce our exposure to changes in the prices of natural gas and oil and to comply with a requirement of the senior secured credit facility, we have entered into, and expect in the future to enter into, commodity price risk management agreements for a portion of our natural gas and oil production. The agreements that we have entered into generally have the effect of providing us with a fixed price for a portion of our expected future natural gas and oil production over a fixed period of time. Commodity price risk management agreements expose us to the risk of financial loss and may limit our ability to benefit from increases in natural gas and oil prices in some circumstances, including the following: * the counter-party to the commodity price risk management agreement may default on its contractual obligations to us; * there may be a change in the expected differential between the underlying price in the commodity price risk management agreement and actual prices received; and * market prices may exceed the prices which we are contracted to receive, resulting in our need to make significant cash payments. 4 Our commodity price risk management activities could have the effect of reducing our future revenues and the value of our common stock. Operational impediments may hinder our access to natural gas and oil markets or delay our production. The marketability of our production depends in part upon the availability, proximity and capacity of pipelines, natural gas gathering systems and processing facilities. For example, there are no existing pipelines in certain areas where we have acreage. Therefore, if drilling results are positive in these areas, new gathering systems would need to be built to deliver any natural gas and oil to markets. There can be no assurance that we would have sufficient liquidity to build such a system or that third parties would build a system that would allow for the economic development of any such production. We deliver natural gas and oil through gathering systems and pipelines that we do not own. These facilities may not be available to us in the future. Our ability to produce and market natural gas and oil is affected and also may be harmed by: * the lack of pipeline transmission facilities or carrying capacity; * federal and state regulation of natural gas and oil production; and * federal and state transportation, tax and energy policies. Any significant change in our arrangements with gathering system or pipeline owners and operators or other market factors affecting the overall infrastructure facilities servicing our properties could adversely impact our ability to deliver the natural gas and oil we produce to markets in an efficient manner. In some cases, we may be required to shut in wells, at least temporarily, for lack of a market because of the inadequacy or unavailability of transportation facilities. If that were to occur, we would be unable to realize revenue from those wells until arrangements were made to deliver our production to market. We have limited control over activities on properties we do not operate, which could reduce our production and revenues. A substantial portion of our business activities is conducted through joint operating agreements under which we own partial interests in natural gas and oil properties. We do not operate all of the properties in which we have an interest and in some cases we do not have the ability to remove the operator in the event of poor performance. As a result, we may have a limited ability to exercise influence over normal operating procedures, expenditures or future development of underlying properties and their associated costs. The failure of an operator of our wells to adequately perform operations, or an operator's breach of the applicable agreements, could reduce our production and revenues. The success and timing of our drilling and development activities on properties operated by others therefore depend upon a number of factors outside of our and the operator's control. Unless we generate sufficient revenue, we will require additional capital, which may not be available on favorable terms or at all. If our cash flows from operations are insufficient to fund our expected capital needs, or our needs are greater than anticipated, we will need to raise additional capital through private or public sales of equity securities or the incurrence of additional indebtedness. Additional funding may not be available on favorable terms or at all. We may be required to raise additional capital to fund our operations for the foreseeable future. If we require but cannot secure outside financing, we could be forced to dispose of certain of our assets or curtail our operations substantially or cease business altogether, which could result in a substantial reduction or elimination of the value of our then-outstanding equity. If we raise additional funds through public or private sales of equity securities, the sales may be at prices below the market price of our stock, and our stockholders may suffer significant dilution. Our competitors include larger, better-financed and more experienced companies. The natural gas and oil industry is intensely competitive and, as an early-stage company, we must compete against larger companies that may have greater financial and technical resources than we have and substantially more experience in our industry. These competitive advantages may better enable our competitors to sustain the impact of higher exploration and production costs, natural gas and oil price volatility, productivity variances among properties, overall industry cycles and other factors related to our industry. Their advantage may also negatively impact our ability to acquire prospective properties, develop reserves, attract and retain quality personnel and raise capital. 5 Risks Related to the Natural Gas and Oil Business Natural gas and oil are commodities subject to price volatility based on many factors outside the control of producers, and low prices may make properties uneconomic for future production. Natural gas and oil are commodities. Their prices are subject to wide fluctuations in response to relatively minor changes in supply and demand. Historically, the markets for natural gas and oil have been volatile. These markets will likely continue to be volatile in the future. The prices and level of productionthat a producer may expect depend on numerous factors beyond its control, such as: * changes in global supply and demand for natural gas and oil; * the actions of the Organization of Petroleum Exporting Countries, or OPEC; * the price and quantity of imports of foreign natural gas and oil; * political conditions, including embargoes, in natural gas and oil producing regions; * the level of global natural gas and oil inventories; * weather conditions; * technological advances affecting energy consumption; and * the price and availability of alternative fuels. Lower natural gas and oil prices may not only decrease revenues on a per unit basis, but also may reduce the amount of natural gas and oil that can be economically produced. Lower prices will also negatively impact the value of proved reserves. Natural gas and oil exploration and production present many risks that are difficult to manage. Our natural gas and oil exploration, development and production activities are subject to many risks that may be unpredictable and are difficult to manage. In addition, the cost and timing of drilling, completing and operating wells is often uncertain. In conducting exploration and development activities, the presence of unanticipated pressure or irregularities in formations, miscalculations or accidents may cause exploration, development and production activities to be unsuccessful. This could result in a total loss of our investment in a particular property. If exploration efforts are unsuccessful in establishing proved reserves and exploration activities cease, the amounts accumulated as unproved costs will be charged against earnings as impairments. Shortages of rigs, equipment, supplies and personnel could delay or otherwise adversely affect our cost of operations or our ability to operate according to our business plan. If domestic drilling activity increases, particularly in fields where we operate, a general shortage of drilling and completion rigs, field equipment and qualified personnel could develop. As a result, the costs and delivery times of rigs, equipment and personnel could be substantially greater than in previous years. From time to time, these costs have sharply increased and could do so again. The demand for and wage rates of qualified drilling rig crews generally rise in response to the increasing number of active rigs in service and could increase sharply in the event of a shortage. Shortages of drilling and completion rigs, field equipment or qualified personnel could delay, restrict or curtail our exploration and development operations, which could in turn adversely affect our results of operations. Conducting operations in the natural gas and oil industry subjects us to complex laws and regulations, including environmental regulations, that can have a material adverse effect on the cost, manner or feasibility of doing business. Companies that explore for and develop, produce and sell natural gas and oil in the United States are subject to extensive federal, state and local laws and regulations, including complex tax laws and environmental laws and regulations, and are required to obtain various permits and approvals from federal, state and local agencies. If these permits are not issued or unfavorable restrictions or conditions are imposed on our drilling activities, we may not be able to conduct our operations as planned. Alternatively, failure to comply with these laws and regulations, including the requirements to obtain any permits, may result in the suspension or termination of our operations and subject us to administrative, civil and criminal penalties. Compliance costs can be significant. Further, these laws and regulations could change in ways that substantially increase our costs and associated liabilities. We cannot be certain that existing laws or regulations, as currently interpreted or reinterpreted in the future, or future laws or regulations will not harm our business, results of operations and financial condition. For example, matters subject to regulation and the types of permits required include: 6 * water discharge and disposal permits for drilling operations; * drilling permits; * reclamation; * spacing of wells; * occupational safety and health; * air quality, noise levels and related permits; * rights-of-way and easements; * calculation and payment of royalties; * gathering, transportation and marketing of natural gas and oil; * taxation; and * waste disposal. Under these laws and regulations, we could be liable for: * personal injuries; * property damage; * oil spills; * discharge of hazardous materials; * remediation and clean-up costs; * fines and penalties; and * natural resource damages. Risks Related to Our Common Stock Our management team members beneficially own a significant percentage of our common stock and can substantially influence corporate actions. As of July 6, 2007, our directors and executive officers owned about 13.8% of our outstanding common stock. Their ownership would increase if they exercise the outstanding warrants they own or are issued incentive shares that we must issue if certain performance benchmarks are reached. As a result, our directors and executive officers are able to substantially influence all matters requiring stockholder approval, including the election of directors and approval of significant corporate transactions, such as a re-capitalization or other fundamental corporate action. This concentration of ownership may have the effect of facilitating, delaying or preventing a change in control, which may be to the benefit of our directors and executive officers but not in the best interests of our other stockholders. The concentration of ownership could also significantly reduce the capacity of our stockholders to change the Board of Directors if stockholders are dissatisfied or disagree with the Board's oversight of management’s determination of business policy, or the business decisions of officers who are appointed by the Board. This lack of stockholder control could cause investors to lose all or part of their investment in us. Provisions in our articles of incorporation, our bylaws and Nevada law may make it more difficult to effect a change in control, which could adversely affect the price of our common stock. Provisions of our articles of incorporation, our bylaws and Nevada law could make it more difficult for a third party to acquire us, even if doing so would be beneficial to our stockholders. We may issue shares of preferred stock in the future without stockholder approval and upon such terms as our Board of Directors may determine. Our issuance of preferred stock could have the effect of making it more difficult for a third party to acquire, or of discouraging a third party from acquiring, a majority of our outstanding stock and potentially prevent the payment of a premium to our stockholders in an acquisition. Our articles of incorporation and bylaws contain provisions that could delay, defer or prevent a change in control of us or our management. These provisions include: * providing that special meetings of stockholders may only be called by the Board pursuant to a resolution adopted by: 7 (i) our President; (ii) our Chairman, or (iii) a majority of the members of the Board; * prohibiting cumulative voting in the election of directors. These provisions also could discourage proxy contests and make it more difficult for you and our other stockholders to elect directors and take other corporate actions. As a result, these provisions could make it more difficult for a third party to acquire us, even if doing so would benefit our stockholders, and may limit the price that potential investors are willing to pay in the future for shares of our common stock. We are also subject to provisions of the Nevada corporation law that prohibit business combinations with persons owning 10% or more of the voting shares of a corporation's outstanding stock, unless the combination is approved by the Board of Directors prior to the person owning 10% or more of the stock, for a period of three years, after which the business combination would be subject to special stockholder approval requirements. This provision could deprive our stockholders of an opportunity to receive a premium for their common stock as part of a sale of our company or may otherwise discourage a potential acquiror from attempting to obtain control from us, which in turn could have a material adverse effect on the market price of our common stock. Our common stock has a limited trading history and may experience price volatility. Our common stock has been trading on the American Stock Exchange since June 2005, before which time our common stock was traded in the over-the-counter market on the OTC Electronic Bulletin Board. The volume of trading in our common stock varies greatly and may often be light, resulting in what is known as a "thinly-traded" stock. Until a larger secondary market for our common stock develops, the price of our common stock may fluctuate substantially. The price of our common stock may also be impacted by any of the following, some of which may have little or no relation to our company or industry: * the breadth of our stockholder base and the extent to which securities professionals follow our common stock; * investor perception of us and the natural gas and oil industry, including industry trends; * domestic and international economic and capital market conditions, including fluctuations in commodity prices; * responses to quarter-to-quarter variations in our results of operations; * announcements of significant acquisitions, strategic alliances, joint ventures or capital commitments by us or our competitors; * additions or departures of key personnel; * sales or purchases of our common stock by large stockholders or our insiders; * accounting pronouncements or changes in accounting rules that affect our financial reporting; and * changes in legal and regulatory compliance unrelated to our performance. We have not paid cash dividends on our common stock and do not anticipate paying any dividends on our common stock in the foreseeable future. Under the terms of our outstanding loan arrangement, we may not pay dividends on our common stock. We anticipate that we will retain all future earnings and other cash resources for the operation and development of our business. Accordingly, we do not intend to declare or pay any cash dividends on our common stock in the foreseeable future. Payment of future dividends, if any, will be at the discretion of the Board of Directors after taking into account various factors, including our financial condition, results of operations, current and anticipated cash needs and plans for expansion. 8 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus contains forward-looking statements that are subject to risks and uncertainties, many of which are beyond our control, which may include statements relating to: · our business strategy; · our financial strategy; · our reserve estimates; · our results of production; · uncertainty regarding our future results of operations; and · plans, objectives, expectations and intentions contained in this prospectus that are not historical. All statements, other than statements of historical fact, included in this prospectus regarding our strategy, future operations, financial position, estimated revenues and losses, projected costs, prospects and plans and objectives of management are forward-looking statements. When used in this prospectus, the words “may,” “will,” “plan,” “should,” “could,” “believe,” “anticipate,” “intend,” “estimate,” “expect,” “project” and similar expressions are intended to identify forward-looking statements, although not all forward-looking statements contain such identifying words.All forward-looking statements speak only as of the date of this prospectus. You should not place undue reliance on these forward-looking statements. Although we believe that our plans, intentions and expectations reflected in or suggested by the forward-looking statements in this prospectus are reasonable, we can give no assurance that these plans, intentions or expectations will be achieved. We disclose important factors that could cause our actual results to differ materially from our expectations under “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and elsewhere in this prospectus. These cautionary statements qualify all forward-looking statements attributable to us or persons acting on our behalf. USE OF PROCEEDS The potential net proceeds to us from the exercise of the warrants for shares of common stock covered by this prospectus will be up to approximately $880,000.We intend to use such net proceeds, if any, for general working capital and other corporate purposes.As of the end of trading hours on July 6, 2007 when the Company's common stock closed at $3.50 per share, all of the warrant shares covered by this prospectus were "in-the-money," meaning that the holder of the warrant could acquire the shares at a strike price lower than the market price then in effect.There can be no assurance that any of these warrants will be exercised before they expire and, as a result, that we will receive any proceeds from them.Even if some or all of these warrants are exercised, we cannot predict when they will be exercised and when the proceeds will be received. The proceeds from the sale of each selling stockholder’s common stock will belong to that selling stockholder.We will not receive any proceeds from those sales. DIVIDEND POLICY We have never paid or declared any cash dividends on our common stock. Under the terms of our senior secured credit facility, we may not pay dividends on our common stock.We anticipate that we will retain all future earnings and other cash resources for the development of our business. Accordingly, we do not intend to declare or pay any cash dividends on our common stock in the foreseeable future.Payment of future dividends, if any, will be at the discretion of our Board of Directors after taking into account various factors, including our financial condition, results of operations, current and anticipated cash needs and plans for expansion. 9 PRICE RANGE OF COMMON STOCK Our common stock is listed and trades on the American Stock Exchange under the symbol “WHT.” As of July 6, 2007, we had 193 holders of record. Management believes that the number of beneficial holders of our stock is much larger, although the exact number of these holders cannot be determined. The following table sets forth the high and low reported closing prices for our common stock for the completed quarters of this fiscal year and the eight quarters over the past two fiscal years. Such quotations represent inter-dealer prices, without retail markup, markdown or commission, and do not necessarily represent the prices of actual transactions for the fiscal quarters indicated. HIGH LOW 2007 Second Quarter $ 3.83 $ 2.35 First Quarter 2.60 1.30 2006 Fourth Quarter $ 2.45 $ 1.05 Third Quarter 3.18 2.30 Second Quarter 3.80 2.38 First Quarter 3.98 2.94 2005 Fourth Quarter $ 4.30 $ 3.30 Third Quarter 4.10 3.35 Second Quarter 4.65 3.53 First Quarter 5.50 3.05 We have never paid cash dividends, and have no intentions of paying cash dividends in the foreseeable future. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our consolidated financial statements and related notes included elsewhere in this prospectus. In addition to historical information, the discussion in this prospectus contains forward-looking statements that involve risks and uncertainties. Actual results could differ materially from those anticipated by these forward-looking statements due to factors including, but not limited to, those factors set forth under “Risk Factors” and elsewhere in this prospectus. Overview Westside Energy Corporation is an independent natural gas and oil exploration and production company based in Dallas, Texas with operations in the Barnett Shale in the Fort Worth Basin located in north central Texas.We have been successful in identifying and acquiring acreage positions where vertical and horizontal drilling, advanced fracture stimulation and enhanced recovery technologies create the possibility of economically developing and producing natural gas and oil reserves from the Barnett Shale. We have assembled a portfolio of large, predominantly undeveloped leasehold interests in the Barnett Shale, which we believe positions us for significant long-term growth in proved natural gas and oil reserves and production.As of March 31, 2007, we owned natural gas and oil leasehold interests in approximately 76,733 gross (67,184 net) acres, approximately 96% of which are undeveloped. In addition, we owned working interests in 45 gross (15 net) wells in the Barnett Shale.We incorporated under Nevada law in November 1995 as "Eventemp Corporation," a company with activities related to the automotive industry.In February 2004, following several years of business inactivity, we entered the natural gas and oil industry.In the following month, we changed our name to "Westside Energy Corporation."There can be no assurance that we will be successful in our exploration, development and production activities.The oil and gas business involves numerous risks, the principal ones of which are described in the section captioned "RISK FACTORS" herein. 10 Recent Developments Listed below are key Company events that have occurred in 2007 to date: * We completed our first horizontal Hill County well, the Primula #1H well, in which we own a 50% working interest.This well tested at a gross initial rate of 2.1 MMCF/D from its 1,600' productive horizontal section. * We completed our second horizontal well in Hill County, the Ellison Estate #1H, in which we own a 50% working interest.This well tested at a gross initial rate of 1.9 MMCF/D on a 40/64-inch choke. * We completed the Fortenberry #2H horizontal well in Wise County, in which we own a 37.5% working interest.This well tested at a gross initial rate of 982 MCF/D and 82 BO/D on a 33/64-inch choke. * We completed the Smith #2 vertical well in Cooke County, in which we own a 61.5% working interest.This well tested at a gross initial rate of 350 BO/D and 360 MCF/D (2.5 MMCFE/D) on a 22/64-inch choke. * We commenced drilling of the third well in Hill County, the Primula #2H, in which we own a 50% working interest.The Primula #2H is the first of the eight-well drilling program budgeted for the remainder of 2007 in Hill County. * We entered into a new $25 million loan arrangement to replace our then existing credit facility provided by GasRock Capital LLC.The new loan arrangement was provided by four private investment funds managed by Wellington Management, LLC, then the largest beneficial holder of our outstanding common stock.For more information about this loan arrangement, see the subsection captioned "Liquidity and Capital Resources" below. * We finalized our 2007 project budget in the amount of $15 million.This budget, primarily for activities in Hill County, is allocated as follows: ** Drilling: $12 million for 8 gross / 4 net wells. ** Leasehold: $2 million for acreage additions and renewals. ** Seismic: $1 million for 3-D data over 12,000 gross acres. ** Total: $15 million Critical Accounting Policies and Estimates Our discussion of our financial condition and results of operations is based on the information reported in our financial statements. The preparation of our financial statements requires us to make assumptions and estimates that affect the reported amounts of assets, liabilities, revenues and expenses as well as the disclosure of contingent assets and liabilities as of the date of our financial statements. We base our assumptions and estimates on historical experience and other sources that we believe to be reasonable at the time. Actual results may vary from our estimates due to changes in circumstances, weather, politics, global economics, mechanical problems, general business conditions and other factors. Our significant accounting policies are detailed in Note 1 to our financial statements included in this prospectus. We have outlined below certain of these policies that have particular importance to the reporting of our financial condition and results of operations and that require the application of significant judgment by our management. Key Definitions- Proved Oil and Natural Gas Reserves Proved reserves, as defined by the SEC, are the estimated quantities of crude oil, condensate, natural gas and natural gas liquids that geological and engineering data demonstrate with reasonable certainty are recoverable in future years from known reservoirs under existing economic and operating conditions. Valuations include consideration of changes in existing prices provided only by contractual arrangements, but not on escalations based upon future conditions. Prices do not include the effect of derivative instruments, if any, entered into by us. Proved developed reservesare those reserves expected to be recovered through existing equipment and operating methods. Additional oil and gas volumes expected to be obtained through the application of fluid injection or other improved recovery techniques for supplementing the natural forces and mechanisms of primary recovery are included as proved developed reserves only after testing of a pilot project or after the operation of an installed programhas confirmed through production response that increased recovery will be achieved. 11 Proved undeveloped reservesare those reserves that are expected to be recovered from new wells on non-drilled acreage, or from existing wells where a relatively major expenditure is required for re-completion. Reserves on non-drilled acreage are limited to those drilling units offsetting productive units that are reasonably certain of production when drilled. Proved reserves for other non-drilled units are claimed only where it can be demonstrated with certainty that there is continuity of production from the existing productive formation. Estimation of Reserves Volumes of reserves are estimates that, by their nature, are subject to revision. The estimates are made using all available geological and reservoir data as well as production performance data. There are numerous uncertainties in estimating crude oil and natural gas reserve quantities, projecting future production rates and projecting the timing of future development expenditures. Natural gas and oil reserve engineering must be recognized as a subjective process of estimating underground accumulations of natural gas and oil that cannot be measured in an exact way. Estimates of independent engineers that we use may differ from those of other engineers. The accuracy of any reserve estimate is a function of the quantity and quality of available data and of engineering and geological interpretation and judgment. Accordingly, future estimates are subject to change as additional information becomes available. Revenue Recognition We record natural gas and oil revenues using the entitlement method of accounting for production, in which any excess amount received by us above our share of productionis treated as a liability. If we receive less than our share of production, the underproduction is recorded as an asset. We did not have an imbalance position relative to volumes or values as of the date of this prospectus. Successful Efforts Accounting We utilize the successful efforts method to account for our natural gas and oil operations. Under this method, all costs associated with natural gas and oil lease acquisitions, successful exploratory wells and all development wells are capitalized and amortized on a unit-of-production basis over the remaining life of proved developed reserves and proved reserves on a field basis. Unproved leasehold costs are capitalized pending the results of exploration efforts. Exploration costs, including geological and geophysical expenses, exploratory dry holes and delay rentals, are expensed when incurred. Impairment of Properties We review our proved properties for potential impairment at the lease level when management determines that events or circumstances indicate that the recorded carrying value of any of the properties may not be recoverable. Such events include a projection of future natural gas and oil reserves that will be produced from a lease, the timing of this future production, future costs to produce the natural gas and oil, and future inflation levels If the carrying amount of an asset exceeds the sum of the undiscounted estimated future net cash flows, we recognize impairment expense equal to the difference between the carrying value and the fair market value of the asset, which is estimated to be the expected present value of future net cash flows from proved reserves, without the application of any estimate of risk. We cannot predict the amount of impairment charges that may be recorded in the future. Unproved leasehold costs are reviewed periodically and a loss is recognized to the extent, if any, that the cost of the property has been impaired. Stock-Based Compensation Compensation expense has been recorded for common stock grants based on the fair value of the common stock on the measurement date.Statement of Financial Accounting Standards No. 123R, “Share-Based Payments,” or “SFAS No. 123R,” establishes standards for accounting for transactions in which an entity exchanges its equity instruments for goods and services.SFAS No. 123R focuses primarily on accounting for transactions in which an entity obtains employee services in share-based payment transactions. SFASNo. 123R requires that the fair value of such equity instruments be recognized as expense in the historical financial statements as services are performed. SFAS No. 123R was effective for us as of the beginning of 2006 and has had no impact on our financial statements, because the only equity compensation that we have previously made is in the form of grants of common stock, which are recorded at fair value. 12 Results of Operations Three Months Ended March 31, 2007 Compared to Three Months Ended March 31, 2006 Financial results for the three-month period ended March 31, 2007 are not directly comparable to financial results for the three-month period ended March 31, 2006.The completion of the EBS acquisition near the end of the first quarter of 2006 did not greatly affect the financial results for that quarter, but did greatly affect the financial results for subsequent quarters, including the first quarter of 2007. Revenues.Revenues from sales of oil and natural gas were $915,227 in the first quarter of 2007 as compared to $352,401 in the first quarter of 2006.This increase in revenues reflects the impact of higher sales volumes and prices for both oil and gas.Oil sales volumes increased from an average of 27 to 43 barrels per day, and average oil sales prices increased from $60.00 to $60.97 per barrel.Natural gas sales increased from an average of 466 to 1,230 thousand cubic feet (MCF) per day while average natural gas sales prices increased from $5.60 to $6.15 per MCF. Expenses.Operating expenses increased to $2,355,890 in the first quarter of 2007 from $1,867,797 for the first quarter of 2006. This significant increase reflects the impact on expenses of higher oil and gas sales volumes in the first quarter of 2007 and increases in staff after the first quarter of 2006.Production expenses were $498,015 in the first quarter of 2007 as compared to $250,268 in the first quarter of 2006, reflecting increased production operations activities associated with the substantial increase in sales volumes as well as higher oil and gas severance taxes due to both higher volumes and prices. General and administrative expenses decreased to $1,016,224 in the first quarter of 2007 from $1,442,402 in the first quarter of 2006 primarily as a result of lower stock compensation expenses. Depreciation, Depletion and Amortization.Depreciation, depletion and amortization costs increased to $841,651 in the first quarter of 2007 from $175,062 in the first quarter of 2006, reflecting the impact of the substantial increase in volumes of oil and natural gas produced and sold and the expensing of capitalized costs on a units-of-production basis. Operating Loss.As a result of the above described revenues and expenses, we incurred an operating loss of $1,440,663 in the first quarter of 2007 as compared to an operating loss of $1,515,396 in the first quarter of 2006. Other Income (Expense). Other income and expense items in the first quarter of 2007 included $30,203 in interest income and $1,056,133 in interest expense. The first quarter of 2006 results included $76,854 in interest income and $40,793 in interest expense.Interest expense increased in 2007 as a result of borrowings under the GasRock and Wellington credit facilities. Net Loss. We incurred a net loss of $2,466,593, or $0.11 per share, for the quarter ended March 31, 2007 as compared to a net loss of $1,479,335, or $0.07 per share, for the quarter ended March 31, 2006. Year Ended December 31, 2006 Compared To Year Ended December 31, 2005 Financial results for the year ended December 31, 2006 are not directly comparable to financial results for the year ended December 31, 2005. During 2005, we had limited operations consisting of our first two operated wells (the Lucille Pruett #1 and #2H), two wells operated by EBS (the Kirby #1 and Mitchell #1) and three marginal non-operated wells that were sold in the fourth quarter of 2005. In the first quarter of 2006, we greatly expanded our operations as a result of acquiring EBS in March 2006. Other significant activities that increased operations in 2006 included drilling and completing two additional wells on the Lucille Pruett lease (the Lucille Pruett #3 and #4), drilling and/or completing several additional wells on acreage acquired in the EBS acquisition and commencing drilling operations on our first well in Hill County (the Primula #1H). Revenues. Revenues from sales of oil and natural gas were $3,915,209 in 2006 as compared to $595,657 in 2005. This increase in revenues reflects the impact of higher sales volumes for both oil and gas and higher oil sales prices. Oil sales volumes increased from an average of 12 to 63 barrels per day, and average oil sales prices increased from $57.94 to $61.93 per barrel. Natural gas sales volumes increased from an average of 128 to 988 thousand cubic feet (MCF) per day while average natural gas sales prices decreased from $7.35 to $5.92 per MCF. Both oil and natural gas sales volume growth resulted from additional well interests acquired in the EBS transaction plus additional wells drilled in 2006. New wells that contributed significantly to this production increase include the Christian #1A and Lucille Pruett #4. The decrease in natural gas prices resulted from historically above average prices in 2005, reflecting the price impact of two severe hurricanes, followed by declining prices in 2006 resulting from a mild winter and below average hurricane activity. 13 Expenses. Operating expenses increased from $3,231,656 in 2005 to $17,096,540 in 2006. This significant increase reflects the impact of owning interests in a larger number of properties and wells that produced significantly higher volumes and adding staff and services to support this increased activity. *Production expense was $1,779,192 in 2006 as compared to $108,227 in 2005 reflecting increased production operations activity associated with the well count and produced volumes increases as well as higher oil and gas severance taxes due to both higher volumes and higher oil prices. *Exploration expense was $360,170 in 2005 reflecting the costs incurred for the three-dimensional seismic acquisition program conducted in Hill County. No exploration expense was incurred in 2006. *General and Administrative expenses increased from $1,782,184 in 2005 to $5,296,723 in 2006. Approximately 40% of this increase was the result of non-cash stock compensation expense recorded in 2006. The remainder of the increase reflects salaries for additional staff and additional overhead costs resulting from a substantial increase in business support activities as a result of drilling and operating substantially more wells in 2006. *Depreciation, Depletion and Amortization expenses were $5,710,295 in 2006 versus $344,797 in 2005 reflecting higher produced volumes plus higher property carrying values as a result of additional drilling activities and the EBS acquisition transaction. *Impairment charges of $636,278 were taken against three producing leases in 2005. In 2006, impairment charges of $4,085,234 were taken against twelve producing leases and $225,096 against undeveloped leases. Impairment tests are conducted on a lease-by-lease basis. Operating Loss. As a result of the above described revenues and expenses, we incurred an operating loss in 2006 of $13,181,331 as compared to an operating loss of $2,635,999 in 2005. Other Income (Expense). Other expense of $730,581 in 2006 included $956,200 of interest expense partially offset by $225,619 of interest income. Other income of $696,677 in 2005 included $359,490 of interest income and $339,355 of gain from the sale of our interest in three marginal wells and 467 undeveloped acres. Interest income decreased in 2006 due to lower average cash balances and interest expense increased significantly as a result of three cash draws against the GasRock Credit Facility commencing in March 2006. Net Loss. We incurred a net loss of $13,911,912, or $.66 per share, for the year ended December 31, 2006 as compared to a net loss of $1,939,322, or $.11 per share, for the year ended December 31, 2005. Liquidity and Capital Resources Cash and Cash Equivalents. As of March 31, 2007, we had cash, cash equivalents and marketable securities of approximately $14.9 million, representing an increase of $9.4 million from March 31, 2006. Hedging. Under our senior secured credit facility, we were required to hedge a substantial portion of our reserves. In March 2006, we entered into swap contracts covering approximately 75% of our projected production through March 2008 from our proved developed producing reserves estimated as of December 31, 2005 based on a report prepared by LaRoche Petroleum Consultants, Ltd., a third-party engineering firm. The prices stated in the swap contracts were $8.05 per MMBtu for natural gas and $66.15 per barrel for oil. In the first quarter of 2007, we added additional hedge positons, extending from February 2007 to December 2008. The prices stated in these swap contracts were $7.45 per MMBtu of natural gas and $55.50 per barrel of oil. Senior Secured Financing. In March 2006, we entered into a $45 million senior secured revolving credit facility with GasRock Capital LLC (“GasRock”). In connection with our acquisition of EBS Oil and Gas Partners Production Company L.P. and its affiliated operations company, we borrowed approximately $5.3 million under the GasRock credit facility for payments at closing, approximately $1.6 million to discharge certain of the acquired companies' indebtedness, and amounts for reimbursement of costs related to previous drilling and future development drilling. Subsequently, we borrowed an additional amount of approximately $10 million under the GasRock credit facility. During March 2007, we entered into a new loan arrangement to replace the GasRock facility, which was paid off and terminated. The new loan arrangement was provided by four private investment funds managed by Wellington Management, LLC, then the largest beneficial holder of our outstanding common stock. The new loan arrangement: 14 * provided $25 million in funds, which were advanced in their entirety upon completion of the new loan arrangement; * is secured by a first lien on all of the oil and gas properties comprising our Southeast and Southwest Programs; * grants to the lenders the right to receive a lien in any and all of the proceeds received upon the sale of a property comprising our North Program or any subsequent property acquired with such proceeds; * bears annual interest at 10.0%, or (in the case of default) 12.0% annually; * grants to the lenders a three percent (3.0%) overriding royalty interest (proportionately reduced to our working interest) in all oil and gas produced from the properties now comprising our Southeast and Southwest Programs; * contains limiting operating covenants; * contains events of default arising from failure to timely repay principal and interest or comply with certain covenants; and * requires the repayment of the outstanding balance of the loan in March 2009. We continually evaluate our capital needs and compare them to our capital resources. Our budgeted project expenditures for 2007 are approximately $15.0 million and are to be used primarily for drilling and development of our properties. We expect to fund these expenditures from available cash and revenue generated during 2007 and, if necessary, from additional borrowings. The level of project expenditures is largely discretionary and the amount of funds devoted to any activity may increase or decrease depending on available opportunities, commodity prices, cash flows, development results and other considerations. We believe that our available cash and access to additional borrowings will be sufficient to enable us to pursue our business plans for the next 12 months. BUSINESS AND PROPERTIES Overview We are an independent natural gas and oil exploration and production company based in Dallas, Texas with operations in the Barnett Shale in the Fort Worth Basin located in north central Texas. We have been successful in identifying and acquiring acreage positions where vertical and horizontal drilling, advanced fracture stimulation and enhanced recovery technologies create the possibility of economically developing and producing natural gas and oil reserves from the Barnett Shale. We have assembled a portfolio of large, predominantly undeveloped leasehold interests in the Barnett Shale, which we believe positions us for significant long-term growth in proved natural gas and oil reserves and production. As of March 31, 2007, we owned natural gas and oil leasehold interests in approximately 76,733 gross (67,184 net) acres, approximately 96% of which are undeveloped. In addition, we owned working interests in 45 gross (15 net) wells in the Barnett Shale. We were incorporated under Nevada law in November 1995 as "Eventemp Corporation," a company with activities related to the automotive industry. In February 2004 following several years of business inactivity, we entered the natural gas and oil industry.In the following month, we changed our name to "Westside Energy Corporation." The Barnett Shale The Barnett Shale is one of the largest and most active domestic natural gas plays in the United States. The Barnett Shale formation, which can reach a thickness of up to approximately 1,000 feet, is located at depths of 6,500 to 9,000 feet and covers an area that spans approximately 20 counties in north central Texas. The shale formation is characterized by extremely low permeability requiring hydraulic fracturing to enable economic recovery of natural gas and oil reserves. Technological advances in fracturing techniques and horizontal drilling have allowed natural gas production from the Barnett Shale to grow to approximately 1.9 Bcf/d from more than 6,000 wells according to the Texas Railroad Commission. 15 Significant Company Events in 2006 The following is a brief description of our most significant events occurring in 2006: * In January, we completed a private placement in which we sold 3,278,000 shares of our common stock, at $3.15 per share, to 27 investors resulting in gross proceeds of approximately $10.3 million and net proceeds of approximately $9.5 million after placement-related costs. * In March, we completed the acquisition of EBS Oil and Gas Partners Production Company, L.P. and an affiliated operations company that were engaged in the drilling and completion of natural gas and oil wells in Texas. * In March, we entered into a $45 million senior secured revolving credit facility with GasRock Capital LLC. (“GasRock”). * In July, we entered into a joint exploration agreement with Forest Oil Corporation covering approximately 17,200 gross acres in Hill County, Texas. For more information regarding matters occurring as a result of this joint exploration agreement, see the discussion of our Southeast Program below. * In November, we sold our one-sixth interest in Tri-County Gathering, a pipeline system operated by Cimmarron Gathering, LP for an all-cash purchase price of approximately $5.0 million. Significant Company Events in 2007 To Date Listed below are key Company events that have occurred in 2007 to date: * We completed our first horizontal Hill County well, the Primula #1H well, in which we own a 50% working interest. This well tested at a gross initial rate of 2.1 MMCF/D from its 1,600' productive horizontal section. * We completed our second horizontal well in Hill County, the Ellison Estate #1H, in which we own a 50% working interest.This well tested at a gross initial rate of 1.9 MMCF/D on a 40/64-inch choke. * We completed the Fortenberry #2H horizontal well in Wise County,in which we own a 37.5% working interest.This well tested at a gross initial rate of 982 MCF/D and 82 BO/D on a 33/64-inch choke. * We completed the Smith #2 vertical well in Cooke County, in which we own a 61.5% working interest. This well tested at a gross initial rate of 350 BO/D and 360 MCF/D (2.5 MMCFE/D) on a 22/64-inch choke. * We commenced drilling of the third well in Hill County, the Primula #2H, in which we own a 50% working interest. The Primula #2H is the first of the eight-well drilling program budgeted for the remainder of 2007 in Hill County. * We entered into a new $25 million loan arrangement to replace our then existing credit facility provided by GasRock. The new loan arrangement was provided by four private investment funds managed by Wellington Management, LLC, then the largest beneficial holder of our outstanding common stock. For more information about this loan arrangement, see the subsection captioned "Liquidity and Capital Resources" below. * We finalized our 2007 project budget in the amount of $15 million.This budget, primarily for activities in Hill County, is allocated as follows: ** Drilling: $12 million for 8 gross / 4 net wells. ** Leasehold: $2 million for acreage additions and renewals. ** Seismic: $1 million for 3-D data over 12,000 gross acres. ** Total: $15 million 16 Our Properties The table below lists and summarizes our acreage by program as of December 31, 2006. This table excludes acreage in which our interests are limited to royalty and overriding royalty interests. Program Developed Acreage Undeveloped Acreage Total Acreage Weighted Average Remaining Lease Term Gross Net Gross Net Gross Net North 2,180 601 6,576 3,726 8,756 4,327 1.75 years* Southeast 15,355 10,748 15,355 10,748 2.67 years Southwest 640 127 51,982 51,982 52,622 52,109 8.24 years Total 2,820 728 73,913 66,456 76,733 67,184 * Certain leases in the North Program area have drilling commitments that, if not met, could result in the loss of undrilled acreage. North Program The North Program is located in Cooke, Denton, Montague and Wise Counties in Texas and was the primary focus of our drilling and production activities during 2005 and 2006. This region of the Barnett Shale (our North Program area) is defined by the following characteristics: · Our Operated Wells: 35 gross /approximately 12 net completed · Our Non-Operated Wells: 8 gross / approximately 1 net completed well (excludes overriding royalty interest wells) · Barnett Thickness: 1,000 feet · Drilling Depth: 7,500 to 9,000 feet · Drilling Method: Vertical and horizontal · Production Characteristics: High Btu natural gas and associated liquids · Fracture Stimulation: 3 to 5 stage, medium volume · Key Considerations: Lower risk drilling, multiple pay zones, high liquid content, operations in high Btu conditions and access to equipment and services Southeast Program The Southeast Program is located in Hill and Ellis Counties in Texas. During fiscal 2005, we completed the processing of a three-dimensional seismic survey of 4.3 square miles that includes property leased by us in northern Hill County (the “Survey”). Based on the Survey, we selected our first site for drilling on the property. During fiscal 2006, we entered into a joint exploration agreement with Forest Oil Corporation covering approximately 17,200 gross acres in Hill County, Texas. The agreement provides that we and Forest Oil will each assign a 50% interest in certain properties to each other. During February 2007, we completed our first well in Hill County, the Primula #1H well, in which we own a 50% working interest.This well tested at a gross initial rate of 2.1 million cubic feet per day from its 1,600' productive horizontal section. The original well design included a 2,400' productive horizontal section, which was reduced due to unsatisfactory rig performance. We believe that the additional length would have enhanced the resulting test rate. We recently completed our second horizontal well in Hill County, the Ellison Estate #1H, in which we own a 50% working interest.This well tested at a gross initial rate of 1,900 MCF/D on a 40/64-inch choke.The Primula #2H well is currently being drilled and is expected to be fracture stimulated in July 2007.Our 2007 budget is primarily focused on activities in Hill County and includes funds to drill 8 gross (4 net) wells (with the Primula #2H being the first of these wells), plus acquire additional acreage and seismic data. The Hill and Ellis Counties region of the Barnett Shale (our Southeast Program area) is defined by the following characteristics: 17 · Our Wells: 2 gross/ 1 net completed; 1 gross / 0.5 net drilling · Barnett Thickness: 200 to 400 feet · Drilling Depth: 7,000 to 9,000 feet · Drilling Method: Horizontal · Production Characteristics: Natural gas · Fracture Stimulation: 4 to 6 stage, high volume · Key Considerations: Lower risk drilling, contiguous shale completion, three-dimensional seismic control, cost control and infrastructure access Southwest Program The Southwest Program is located in Comanche, Coryell, Hamilton, Mills and Lampasas Counties in Texas. Drilling in this area by others has been primarily vertical, although horizontal drilling technology has recently been utilized. The terms of the leases covering this area expire sufficiently far enough into the future (especially considering renewal options in our favor) that we are not constrained to drill in this area in the near future.This region of the Barnett Shale (our Southwest Program area) is defined by the following characteristics: · Barnett Thickness: 130 to 220 feet · Drilling Depth: 3,000 to 4,000 feet · Drilling Method: Vertical and horizontal · Production Characteristics: Natural gas and oil · Fracture Stimulation: 6 to 8 stage, low volume · Key Considerations: Multiple pay zones, expansion area with limited production, associated water production and infrastructure access Our Business Strategy Our goal is to increase shareholder value by finding and developing natural gas and oil reserves at costs that provide an attractive rate of return on our investments. The principal elements of our business strategy are: * Develop Our Existing Properties. We intend to create near-term reserve and production growth from numerous drilling locations identified on our Barnett Shale acreage. The structure and the continuous natural gas and oil accumulation of the Barnett Shale and the expected long-life production and reserves of these properties enhance our opportunities for long-term profitability. * Pursue Selective Acquisitions and Joint Ventures. Due to our asset base and technical expertise, we believe we are well-positioned to pursue selected acquisitions and attract industry joint venture partners. We expect to pursue additional natural gas and oil properties in the Barnett Shale. * Reduce Unit Costs Through Economies of Scale and Efficient Operations. As we continue to increase our natural gas and oil production and develop our existing properties, we expect that our unit cost structure will benefit from economies of scale. With respect to our operations in the Barnett Shale, we anticipate reducing unit costs by greater utilization of our existing infrastructure over a larger number of wells. We seek to exert control over costs and timing in our exploration, development and production activities through our operating activities and relationships with our joint venture partners. Our Competitive Strengths We believe that the key competitive strengths of our company include: 18 * Significant Production Growth Opportunities. We have acquired a large acreage position with very favorable lease terms in a region where drilling and production activities by other exploration and production companies continue to increase. Based on continued drilling success within our acreage position, we expect to increase our reserves, production and cash flow. * Experienced Management Team with Strong Technical Capability. Our senior management team and Board of Directors have considerable public company experience, industry experience and technical expertise in engineering, geoscience and field operations, with an average of more than 20 years of experience in the natural gas and oil industry. Our in-house technical personnel have extensive experience in the Barnett Shale, including horizontal drilling, completion and fracture stimulation techniques and technologies. * Incentivized Management Ownership. The equity ownership of our directors and executive officers is strongly aligned with that of our stockholders. As of July 6, 2007, our directors and executive officers owned approximately 13.8% of our outstanding common stock, with warrants that upon exercise would increase their ownership of our outstanding common stock to 14.9%. In addition, the compensation arrangements for our directors and executive officers are heavily weighted toward future performance based equity payments rather than cash. Drilling Activity The following table sets forth the results of our drilling activities during the fiscal years ended December 31, 2005 and 2006: Drilling Activity Gross Wells Net Wells Year Total Producing Dry Total Producing Dry 2005 Exploratory 5.0 5.0 2.9 2.9 2006 Exploratory 5.0 5.0 2.8 2.8 2005 Development 1.0 1.0 0.5 0.5 2006 Development 4.0 4.0 2.0 2.0 Production Information Net Production, Average Sales Price and Average Production Costs (Lifting) The table below sets forth the net quantities of oil and gas production (net of all royalties, overriding royalties and production due to others) attributable to us for the fiscal years ended December 31, 2005 and 2006, and the average sales prices, average production costs and direct lifting costs per unit of production. Years Ended December 31, 2005 2006 Net Production Oil (MBbls) 4 23 Gas (MMcf) 47 360 Average Sales Prices Oil (per Bbl) $ 57.94 $ 61.93 Gas (per Mcf) $ 7.35 $ 5.92 Average Production Cost (1) Per equivalent (Bbl of oil) $ 33.35 $ 84.92 Average Lifting Costs (2) Per equivalent(Bbl of oil) $ 9.00 $ 21.43 19 (1)Production costs include all operating expenses, depreciation, depletion and amortization, lease operating expenses and all associated taxes. Does not include impairment. (2)Direct lifting costs do not include impairment expense or depreciation, depletion and amortization. Productive Wells and Acreage Gross and Net Productive Gas Wells, Developed Acres, and Overriding Royalty Interests Leasehold Interests - Productive Wells and Developed Acres: The tables below sets forth our interests in productive and shut-in gas wells, and in developed acres, at December 31, 2006: Producing and Shut-In Prospect Gross Gas Net (1) Gas Barnett Shale 44 14.3 (1) A net well is deemed to exist when the sum of fractional ownership working interests in gross wells equals one. The number of net wells is the sum of the fractional working interests owned in gross wells expressed as whole numbers and fractions thereof. Developed Acreage Table Developed Acres (1) Prospect Gross (2) Net (3) Barnett Shale 2,820 728 (1) Consists of acres spaced or assignable to productive wells. (2) A gross acre is an acre in which a working interest is owned. The number of gross acres is the total number of acres in which a working interest is owned. (3) A net acre is deemed to exist when the sum of fractional ownership working interests in gross acres equals one. The number of net acres is the sum of the fractional working interests owned in gross acres expressed as whole numbers and fractions thereof. Undeveloped Acreage Leasehold Interests Undeveloped Acreage: The following table sets forth our leasehold interest in undeveloped acreage at December 31, 2006: Undeveloped Acreage Table Prospect Gross Net Barnett Shale 73,913 66,456 20 Gas Delivery Commitments None. Drilling Commitments We have an approved drilling budget of approximately $12 million authorizing new projects for the period January 1, 2007 through December 31, 2007. Reserve Information - Oil and Gas Reserves: LaRoche Petroleum Consultants, Ltd. evaluated our oil and gas reserves attributable to our properties at December 31, 2006. Reserve calculations by independent petroleum engineers involve the estimation of future net recoverable reserves of oil and gas and the timing and amount of future net revenues to be received therefrom. Those estimates are made using sales prices estimated to be in effect as of the date of such reserve estimates and are held constant throughout the life of the properties (except to the extent a contract specifically provides for escalation). Estimated quantities of proved reserves and future net revenues therefrom are affected by oil and gas prices, which have fluctuated widely in recent years. Moreover, these estimates are based on numerous factors, many of which are variable, uncertain and beyond the control of the producer. Reserve estimators are required to make numerous, subjective judgments based upon professional training, experience and educational background. As a result, estimates of different engineers, including those used by us, may vary. The extent and significance of the judgments are sufficient to render reserve estimates inherently imprecise, since reserve revenues and operating expenses may not occur as estimated. Moreover, it is common for the actual production and revenues later received to vary from earlier estimates. Estimates made in the first few years of production from a property are generally not as reliable as later estimates based on a longer production history. Reserve estimates based upon volumetric analysis are inherently less reliable than those based on lengthy production history. Also, potentially productive gas wells may not generate revenue immediately due to lack of pipeline connections and potential development wells may have to be abandoned due to unsuccessful completion activities. Hence, reserve estimates may vary from year to year. Based on the preceding, the reserve data set forth in this prospectus must be viewed only as estimates and not as exact information. Estimated Proved/Developed and Undeveloped Reserves: The following tables set forth our estimated proved developed and proved undeveloped oil and gas reserves for the years ended December 31, 2005 and 2006. See Note 14 to the Consolidated Financial Statements and the above discussion. Developed and Undeveloped Reserves Developed Undeveloped Total Oil (Bbls) December 31, 2005 85,206 11,200 96,406 December 31, 2006 85,385 64,230 149,615 Gas (Mcf) December 31, 2005 1,191,699 272,000 1,463,699 December 31, 2006 3,277,562 2,557,473 5,835,035 For information concerning the standardized measure of discounted future net cash flows, estimated future net cash flows and present values of such cash flows attributable to our proved oil and gas reserves as well as other reserve information, see Note 14 to the Consolidated Financial Statements for our fiscal year ended December 31, 2006. Oil and Gas Reserves Reported to Other Agencies: We did not file any estimates of total proved net oil or gas reserves with, or include such information in reports to, any federal authority or agency since the beginning of the fiscal year ended December 31, 2006. 21 Title to Properties Our properties are subject to customary royalty interests, liens under indebtedness, liens incident to operating agreements and liens for current taxes and other burdens, including mineral encumbrances and restrictions. Our current loan arrangement is also secured by a first lien on a large part of our assets. We do not believe that any of these burdens materially interferes with the use of our properties in the operation of our business. We believe that we have satisfactory title to or rights in all of our producing properties. As is customary in the natural gas and oil industry, minimal investigation of title is made at the time of acquisition of undeveloped properties. In most cases, we investigate title and obtain title opinions from counsel or have title reviewed by certified landmen only when we acquire producing properties or before we begin drilling operations. Sale of Natural Gas and Oil We do not intend to refine our natural gas or oil production. We expect to sell all or most of our production to a small number of purchasers in a manner consistent with industry practices at prevailing rates by means of long-term sales contracts. We are developing a market with purchasers such as end-users, local distribution companies, and natural gas brokers. We have several long-term purchase contracts, and can readily find other purchasers, if needed. In areas where there is no practical access to pipelines, oil is trucked to storage facilities. Markets and Marketing The natural gas and oil industry has experienced rising prices in recent years. As a commodity, global natural gas and oil prices respond to macro-economic factors affecting supply and demand. In particular, world oil prices have risen in response to political unrest and supply uncertainty in Iraq, Venezuela, Nigeria and Iran, and increasing demand for energy in rapidly growing economies, notably India and China. Due to rising world prices and the consequential impact on supply, North American prospects have become more attractive. Escalating conflicts in the Middle East and the ability of OPEC to control supply and pricing are some of the factors negatively impacting the availability of global supply. In contrast, increased costs of steel and other products used to construct drilling rigs and pipeline infrastructure, as well as higher drilling and well-servicing rig rates, negatively impact domestic supply. Our market is affected by many factors beyond our control, such as the availability of other domestic production, commodity prices, the proximity and capacity of natural gas and oil pipelines, and general fluctuations of global and domestic supply and demand. Although we have entered into few sales contracts at this time, we do not anticipate difficulty in finding additional sales opportunities. Natural gas and oil sales prices are negotiated based on factors such as the spot price for gas or posted price for oil, price regulations, regional price variations, distances from wells to pipelines, well pressure, and estimated reserves. Many of these factors are outside our control. Natural gas and oil prices have historically experienced high volatility, related in part to ever-changing perceptions within the industry of future supply and demand. Competition The natural gas and oil industry is intensely competitive and, as an early-stage company, we must compete against larger companies that may have greater financial and technical resources than we and substantially more experience in our industry. These competitive advantages may better enable our competitors to sustain the impact of higher exploration and production costs, natural gas and oil price volatility, productivity variances between properties, overall industry cycles and other factors related to our industry. Their advantage may also negatively impact our ability to acquire prospective properties, develop reserves, attract and retain quality personnel and raise capital. 22 Governmental Regulation Natural Gas and Oil Regulation Regulation of Transportation and Sale of Natural Gas. Historically, the transportation and sale for resale of natural gas in interstate commerce have been regulated pursuant to the Natural Gas Act of 1938, the Natural Gas Policy Act of 1978 and regulations issued under those Acts by the Federal Energy Regulatory Commission, or FERC. In the past, the federal government has regulated the prices at which natural gas could be sold. While sales by producers of natural gas can currently be made at uncontrolled market prices, Congress could reenact price controls in the future. Deregulation of wellhead natural gas sales began with the enactment of the Natural Gas Policy Act. In 1989, Congress enacted the Natural Gas Wellhead Decontrol Act. The Decontrol Act generally removed all Natural Gas Act and Natural Gas Policy Act price and non-price controls affecting wellhead sales of natural gas effective January 1, 1993. Since the mid-1980s, the FERC has endeavored to make natural gas transportation more accessible to natural gas buyers and sellers on an open and non-discriminatory basis. The FERC has stated that open access policies are necessary to improve the competitive structure of the interstate natural gas pipeline industry and to create a regulatory framework that will put natural gas sellers into more direct contractual relations with natural gas buyers by, among other things, unbundling the sale of natural gas from the sale of transportation and storage services. Beginning in 1992, the FERC issued Order No. 636 and a series of related orders to implement its open access policies. As a result of the Order No. 636 program, the marketing and pricing of natural gas have been significantly altered. The interstate pipelines' traditional role as wholesalers of natural gas has been eliminated and replaced by a structure under which pipelines provide transportation and storage services on an open access basis to others who buy and sell natural gas. Although the FERC's orders do not directly regulate natural gas producers, they are intended to foster increased competition within all phases of the natural gas industry. In 2000, the FERC issued Order No. 637 and subsequent orders, which imposed a number of additional reforms designed to enhance competition in natural gas markets. Among other things, Order No. 637 changed FERC regulations relating to scheduling procedures, capacity segmentation, penalties, rights of first refusal and information reporting. We cannot accurately predict whether the FERC's actions will achieve the goal of increasing competition in markets in which our natural gas is sold. Additional proposals and proceedings that might affect the natural gas industry are pending before the FERC and the courts. Therefore, we cannot provide any assurance that the less stringent regulatory approach recently established by the FERC will continue. However, we do not believe that any action taken will affect us in a way that materially differs from the way it affects other natural gas producers. Intrastate natural gas transportation and gathering of natural gas is subject to regulation by state regulatory agencies. The basis for intrastate regulation of natural gas transportation and gathering and the degree of regulatory oversight and scrutiny given to intrastate natural gas transportation and gathering rates and services varies from state to state. Insofar as such regulation within a particular state will generally affect all shippers on intrastate natural gas pipelines and gatherers within the state on a comparable basis, we believe that the regulation of similarly situated intrastate natural gas transportation and gathering in any state in which we operate and ship natural gas on an intrastate basis will not affect our operations in any way that is of material difference from those of our competitors. Regulation of Transportation and Sale of Oil. Sales of oil, condensate and natural gas liquids are not currently regulated and are made at negotiated prices. Nevertheless, Congress could enact (or, in some cases, reenact) price controls in the future. Our sales of oil are affected by the availability, terms and cost of transportation. The transportation of oil in common carrier pipelines is also subject to rate regulation. The FERC regulates interstate oil pipeline transportation rates under the Interstate Commerce Act. In general, interstate oil pipeline rates must be cost-based, although settlement rates agreed to by all shippers are permitted and market-based rates may be permitted in certain circumstances. Effective January 1, 1995, the FERC implemented regulations establishing an indexing system (based on inflation) for transportation rates for oil that allowed for an increase or decrease in the cost of transporting oil to the purchaser. A review of these regulations by the FERC in 2000 was successfully challenged on appeal by an association of oil pipelines. On remand, the FERC in February 2003 increased the index slightly, effective July 2001. Intrastate oil pipeline transportation rates are subject to regulation by state regulatory commissions. The basis for intrastate oil pipeline regulation, and the degree of regulatory oversight and scrutiny given to intrastate oil pipeline rates, varies from state to state. Insofar as effective interstate and intrastate rates are equally applicable to all comparable shippers, we believe that the regulation of oil transportation rates will not affect our operations in any way that is of material difference from those of our competitors. Further, interstate and intrastate common carrier oil pipelines must provide service on a non-discriminatory basis. Under this open access standard, a common carrier must offer the same terms and rates to all similarly-situated shippers requesting service. When oil pipelines operate at full capacity, access is governed by prorationing provisions set forth in the pipelines' published tariffs. Accordingly, we believe that access to oil pipeline transportation services will generally be available to us to the same extent as to our competitors. 23 Environmental Regulation We are subject to stringent federal, state and local laws, that, among other things, govern the issuance of permits to conduct exploration, drilling and production operations, the amounts and types of materials that may be released into the environment, the discharge and disposition of waste materials, the remediation of contaminated sites and the reclamation and abandonment of wells, sites and facilities. Numerous government departments issue rules and regulations to implement and enforce such laws, which are often difficult and costly to comply with and which carry substantial civil and even criminal penalties for failure to comply. Some laws, rules and regulations relating to protection of the environment may, in certain circumstances, impose strict liability for environmental contamination, rendering a person liable for environmental damages and cleanup costs without regard to negligence or fault on the part of such person. Other laws, rules and regulations may restrict the rate of oil and natural gas production below the rate that would otherwise exist or even prohibit exploration and production activities in sensitive areas. In addition, state laws often require various forms of remedial action to prevent pollution, such as closure of inactive pits and plugging of abandoned wells. The regulatory burden on the oil and natural gas industry increases our cost of doing business and consequently affects our profitability. These costs are considered a normal, recurring cost of our on-going operations. Our domestic competitors are generally subject to the same laws and regulations. We believe that we are in substantial compliance with current applicable environmental laws and regulations and that continued compliance with existing requirements will not have a material adverse impact on our operations. The Comprehensive Environmental Response, Compensation and Liability Act, or CERCLA, imposes liability, without regard to fault, on certain classes of persons that are considered to be responsible for the release of a "hazardous substance" into the environment. These persons include the current or former owner or operator of the disposal site or sites where the release occurred and companies that disposed or arranged for the disposal of hazardous substances. Under CERCLA, such persons may be subject to joint and several liability for the cost of investigating and cleaning up hazardous substances that have been released into the environment, for damages to natural resources and for the cost of certain health studies. In addition, companies that incur liability frequently also confront third-party claims because it is not uncommon for neighboring landowners and other third parties to file claims for personal injury and property damage allegedly caused by hazardous substances or other pollutants released into the environment from a polluted site. The Federal Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976, or RCRA, regulates the generation, transportation, storage, treatment and disposal of hazardous wastes and can require cleanup of hazardous waste disposal sites. RCRA currently excludes drilling fluids, produced waters and other wastes associated with the exploration, development or production of oil and natural gas from regulation as "hazardous waste." Disposal of such non-hazardous natural gas and oil exploration, development and production wastes usually is regulated by state law. Other wastes handled at exploration and production sites or used in the course of providing well services may not fall within this exclusion. Moreover, stricter standards for waste handling and disposal may be imposed on the oil and natural gas industry in the future. From time to time, legislation is proposed in Congress that would revoke or alter the current exclusion of exploration, development and production wastes from the RCRA definition of "hazardous wastes," thereby potentially subjecting such wastes to more stringent handling, disposal and cleanup requirements. If such legislation were enacted, it could have a significant impact on our operating costs, as well as the oil and natural gas industry in general. The impact of future revisions to environmental laws and regulations cannot be predicted. Our operations are also subject to the Clean Air Act, or CAA, and comparable state and local requirements. Amendments to the CAA were adopted in 1990 and contain provisions that may result in the gradual imposition of certain pollution control requirements with respect to air emissions from our operations. We may be required to incur certain capital expenditures in the future for air pollution control equipment in connection with obtaining and maintaining operating permits and approvals for air emissions. However, we believe our operations will not be materially adversely affected by any such requirements, and the requirements are not expected to be any more burdensome to us than to other similarly situated companies involved in oil and natural gas exploration and production activities. The Federal Water Pollution Control Act of 1972, as amended, or the Clean Water Act, imposes restrictions and controls on the discharge of produced waters and other wastes into navigable waters. Permits must be obtained to discharge pollutants into state and federal waters and to conduct construction activities in waters and wetlands. Certain state regulations and the general permits issued under the Federal National Pollutant Discharge Elimination System program prohibit the discharge of produced waters and sand, drilling fluids, drill cuttings and certain other substances related to the oil and natural gas industry into certain coastal and offshore waters, unless otherwise authorized. Further, the EPA has adopted regulations requiring certain oil and natural gas exploration and production facilities to obtain permits for storm water discharges. Cost may be associated with the treatment of wastewater or developing and implementing storm water pollution prevention plans. The Clean Water Act and comparable state statutes provide for civil, criminal and administrative penalties for unauthorized discharges for oil and other pollutants and impose liability on parties responsible for those discharges for the cost of cleaning up any environmental damage caused by the release and for natural resource damages resulting from the release. We believe that our operations comply in all material respects with the requirements of the Clean Water Act and state statutes enacted to control water pollution. 24 Underground injection is the subsurface placement of fluid through a well, such as the reinjection of brine produced and separated from oil and natural gas production. The Safe Drinking Water Act of 1974, as amended, establishes a regulatory framework for underground injection, with the main goal being the protection of usable aquifers. The primary objective of injection well operating requirements is to ensure the mechanical integrity of the injection apparatus and to prevent migration of fluids from the injection zone into underground sources of drinking water. Hazardous-waste injection well operations are strictly controlled and certain wastes, absent an exemption, cannot be injected into underground injection control wells. In Texas, no underground injection may take place except as authorized by permit or rule. Statutes that provide protection to animal and plant species and that may apply to our operations include the National Environmental Policy Act, the Oil Pollution Act, the Emergency Planning and Community Right-to-Know Act, Research and Sanctuaries Act, the Fish and Wildlife Coordination Act, the Fishery Conservation and Management Act, the Migratory Bird Treaty Act and the National Historic Preservation Act. These laws and regulations may require the acquisition of a permit or other authorization before construction or drilling commences and may limit or prohibit construction, drilling and other activities on certain lands lying within wilderness or wetlands and other protected areas and impose substantial liabilities for pollution resulting from our operations. The permits required for our various operations are subject to revocation, modification and renewal by issuing authorities. Employees As of July 6, 2007, we hadninefull-time employees. Facilities Our principal executive offices are located in Dallas, Texas, where we lease approximately 5,000 square feet. This lease terminates in the first quarter of 2008. Legal Proceedings We are not now a party to any legal proceeding requiring disclosure in accordance with the rules of the U.S. Securities and Exchange Commission.In the future, we may become involved in various legal proceedings from time to time, either as a plaintiff or as a defendant, and either in or outside the normal course of business.We are not now in a position to determine when (if ever) such a legal proceeding may arise. If we ever become involved in a legal proceeding, our financial condition, operations, or cash flows could be materially and adversely affected, depending on the facts and circumstances relating to such proceeding. MANAGEMENT Executive Officers and Directors Our Board of Directors has five members. Each director serves a one-year term that expires at the following annual meeting of stockholders. Executive officers are appointed by the Board of Directors and serve until their successors are appointed. There are no family relationships among our directors or executive officers. The members of the Audit Committee of our Board of Directors are Herbert C. Williamson, III, Keith D. Spickelmier and John T. Raymond. Our Board of Directors has determined that each member of this committee qualifies as an “audit committee financial expert,” as defined by SEC rules. Our directors, executive officers and control persons are listed below with information about their respective backgrounds: 25 Name Age Positions Keith D. Spickelmier 45 Chairman of the Board Douglas G. Manner 52 Chief Executive Officer, President, Chief Operating Officer and Director Sean J. Austin 55 Vice President and Chief Financial Officer Craig S. Glick 47 Director John T. Raymond 36 Director Herbert C. Williamson, III 58 Director The backgrounds of our directors, executive officers and control persons are as follows: Keith D. Spickelmier - Chairman of the Board.Mr. Spickelmier is a Director and has served as Chairman of our Board since May 2002, and was President, Treasurer and Secretary until February 2004. Prior to joining Westside Energy, he was a partner with the law firm Verner, Liipfert, Bernhard, McPherson and Hand. From April 2001 through July 2003, Mr. Spickelmier was of counsel with the law firm Haynes and Boone, LLP. Mr. Spickelmier holds a B.A. from the University of Nebraska at Kearney and a J.D. from the University of Houston. Mr. Spickelmier is also a Director of JK Acquisition Corp. Douglas G. Manner - Chief Executive Officer, President, Chief Operating Officer and Director.Mr. Manner has been a Director since March 2005. In June 2006 became our Chief Executive Officer, and in April 2007 he became our President and resumed his former duties as Chief Operating Officer.>From January 2006 to May 2006, he was our Chief Operating Officer. From January 2004 to December 2005, Mr. Manner was Senior Vice President and Chief Operating Officer of Kosmos Energy, LLC, a private energy company engaged in oil and gas exploration offshore West Africa. From August 2002 through December 2003, he was President and Chief Operating Officer of White Stone Energy, LLC, a Houston-based oil and gas advisory firm. From May 2001 to June 2002, Mr. Manner was Chairman and Chief Executive Officer of Mission Resources Corporation, a Houston-based oil and gas exploration company. He was Chief Executive Officer and President of Bellwether Exploration, a Houston-based oil and gas exploration company, from June 2000 until May 2001 and became its Chairman of the Board in December 2000. From July 1998 until May 2000, Mr. Manner was Vice President and Chief Operating Officer of Gulf Canada Resources Limited. Mr. Manner began his career with Amoco Petroleum Company in 1977 and from 1981 to 1998 was a reservoir engineering consultant with Ryder Scott Petroleum Engineers, an international reservoir engineering firm. Mr. Manner received a B.S. in mechanical engineering from Rice University in 1977, and is a professional engineer certified by the Texas Board of Professional Engineers and a member of the Society of Petroleum Engineers. Mr. Manner was previously a member of the Board of Directors of Gulf Midstream Service, ROC Oil and Petrovera Energy Company and is currently a member of the Board of Directors of Cordero Energy Inc., Irvine Energy PLC, and Rio Vista Energy Partners, L.P. Sean J. Austin - Vice President and Chief Financial Officer. Mr. Austin became our Chief Financial Officer in June 2006 and, since May 2005, has served as our Vice President and Corporate Controller. Prior to joining us, he was employed by Hess Corporation (formerly known as Amerada Hess) for 23 years, holding senior management positions in the company’s New York and Houston offices. From 1995 to 1999, he was Vice President and Corporate Controller in the New York office of Hess and, from 1999 until 2004, was Vice President of Finance and Administration, Exploration and Production in the Houston office of Hess. Mr. Austin served as an officer in the United States Navy from 1974 to 1979. Mr. Austin received a B.B.A. in accounting from the University of Notre Dame and an M.B.A. from the Amos Tuck School of Business at Dartmouth College. Craig S. Glick - Director. Mr. Glick has been a Director since January 2006. Since November 2006, Mr. Glick has served as Managing Director and General Counsel of NGP Midstream & Resources. From August 2006 to November 2006, he served as our Executive Vice President and General Counsel. Mr. Glick co-founded Kosmos Energy, LLC in 2003 and was a partner at Kosmos Energy. From 1999 to 2003, he was President of Hunt Resources, Inc. and Senior Vice President of Hunt Oil Company. Mr. Glick was General Counsel and Chief Financial Officer of Gulf Canada Resources Ltd. from 1994 to 1999. Mr. Glick was in charge of acquisitions for Torch Energy Advisers in 1994. Previously, Mr. Glick was an attorney with Vinson & Elkins, LLP, where he became a partner in 1993. Mr. Glick received a B.A. in political science from Tulane University and holds a J.D. from the University of Texas School of Law. 26 John T. Raymond - Director. Mr. Raymond has been a Director since March 2005 and is Chairman of the Nominating Committee of our Board of Directors.Since September 2006, Mr. Raymond has served as Chief Executive Officer and Managing Director of NGP Midstream & Resources.He has been a Director of Vulcan Energy Corporation since July 2004 and was its Chief Executive Officer from July 2004 to April 2005. From December 2002 to March 2004, he was President and Chief Operating Officer of Plains Exploration and Production Company. From June 2001 to April 2005, Mr. Raymond was a Director of Plains All American Pipeline, LP. He was Executive Vice President and Chief Operating Officer of Plains Resources Inc. from May 2001 to November 2001 and its President and Chief Operating Officer from November 2001 to April 2005. From January 2000 to May 2001, he was Director of Corporate Development for Kinder Morgan, Inc. He was Vice President of Corporate Development for Ocean Energy, Inc. from April 1998 to January 2000 and was a Vice President with Howard Weil Labouisse Friedrichs, Inc. from 1992 to April 1998. He currently manages various investments through Lynx Holdings, a company he owns. Mr. Raymond received a B.A. in management from the A.B. Freeman School of Business at Tulane University. Herbert C. Williamson, III - Director. Mr. Williamson has been a Director since March 2005 and is Chairman of the Audit and Compensation Committees of our Board of Directors. From September 2000 through March 2003, he was a Director of Southwest Royalties, Inc. and chaired the independent directors committee for its acquisition by Clayton Williams Energy. From April 1997 to February 2002, Mr. Williamson was a Director of Pure Resources, Inc. and its predecessor, and served as Chairman of the special committee in connection with the tender offer for Pure Resources made by Unocal. Mr. Williamson was an investment banker with Petrie Parkman & Company from 1995 through May 1999, was Chief Financial Officer for Seven Seas Petroleum Incorporated from October 1998 to April 1999 and was Vice Chairman and Executive Vice President for Parker & Parsley Petroleum Company (now Pioneer Natural Resources Company) from April 1985 to April 1995. Since November 2002, Mr. Williamson has served as a Director in the energy group at CS First Boston, and is currently a Director of JK Acquisition Corp. Since 1996, Mr. Williamson has been a Director of Merlon Petroleum Company, a privately owned oil and gas company engaged in the exploration and production of oil reserves in East Texas and Egypt, where for a period he was also its Chief Financial Officer. He has over 30 years of experience in the oil and gas industry and investment banking business. Mr. Williamson holds a B.A. from Ohio Wesleyan University and an M.B.A. from Harvard University. Executive Compensation Summary Compensation Table The following table sets forth the compensation we paid during the fiscal years ended December 31, 2006 and 2005 to our executive officers whose total compensation exceeded $100,000. For the purpose of this prospectus, the executive officers listed in the table below are referred to as the “Named Executive Officers.” SUMMARY COMPENSATION TABLE (1) Name and principal position Year Salary ($) Bonus ($) Stock Awards ($) Total ($) (a) (b) (c) (d) (e) (j) Douglas G. Manner, 2006 $ 175,000 $ 262,500 (3) $ 525,000 (4) $ 962,500 Chief Executive Officer (2) Jimmy D. Wright, 2006 $ 163,123 $ 163,123 President & Chief Operating Officer (5) 2005 $ 150,000 $ 150,000 Sean J. Austin, 2006 $ 154,500 $ 154,500 Vice President & 2005(6) $ 92,167 $ 20,000 (7) $ 80,000 (8) $ 192,167 Chief Financial Officer (1) The Columns designated by the Securities and Exchange Commission for the reporting of certain option awards, non-equity incentive plan compensation, nonqualified deferred compensation earnings or all other compensation have been eliminated as no such awards, compensation or earnings were made to, earned by, or paid to or with respect to any person named in the table during any fiscal year covered by the table. 27 (2) Mr. Manner assumed the office of Chief Executive Officer effective June 1, 2006. Prior to that time, he had served as Chief Operating Officer since January 1, 2006. (3) Represents 75,000 shares granted as an employment sign-on bonus and valued at $3.50 per share based on the closing price of our stock just prior to the date of grant. (4) Represents 150,000 restricted shares valued at $3.50 per share based on the closing price of our stock on the date of grant, 75,000 of which have not vested. Based on the $1.45 value per share of our common stock at the close of our last fiscal year, the value of Mr. Manner’s 150,000 restricted shares was $217,500 on December 31, 2006. (5) Mr. Wright served as Chief Executive Officer throughout all of fiscal 2005 and from January 1, 2006 until June 1, 2006. Effective June 1, 2006, he began serving as Chief Operating Officer. Mr. Wright served as President throughout all of fiscal 2005 and fiscal 2006. Mr. Wright resigned from all of his offices with us in April 2007. (6) Mr. Austin’s employment began in May 2005. (7) Represents 5,000 shares granted as an employment sign-on bonus and valued at $4.00 per share based on the closing price of our stock just prior to the date of grant. (8) Represents 20,000 restricted shares valued at $4.00 per share based on the closing price of our stock on the date of grant. Based on the $1.45 value per share of our common stock at the close of our last fiscal year, the value of Mr. Austin’s 20,000 restricted shares was $29,000 on December 31, 2006. Outstanding Equity Awards The table below sets forth information pertaining to outstanding stock awards granted to the Named Executive Officers as of December 31, 2006. No options of any kind have been granted; accordingly, the Columns designated by the Securities and Exchange Commission for the reporting of certain option awards, non-equity incentive plan compensation, nonqualified deferred compensation earnings or all other compensation have been eliminated. OUTSTANDING EQUITY AWARDS AT FISCAL YEAR-END STOCK AWARDS Name Number of Shares or Units of Stock That Have Not Vested (#) Market Value of Shares or Units of Stock That Have Not Vested ($) Equity Incentive Plan Awards: Number of Unearned Shares, Units or Other Rights That Have Not Vested (#) Equity Incentive Plan Awards: Market or Payout Value of Unearned Shares, Units or Other Rights That Have Not Vested (#) (a) (g) (h) (i) (j) Douglas G. Manner, 150,000 (1) $ 217,500 (2) 600,000 $ 870,000 (2) Chief Executive Officer Sean J. Austin, 10,000 (3) $ 14,500 (2) 120,000 $ 174,000 (2) Vice President & Chief Financial Officer (1) Of these shares, 75,000 vested on January 1, 2007. (2) Based on the $1.45 per-share market price of our common stock at the close of our last fiscal year (3) All of these shares vested on May 4, 2007. 28 Compensation Agreements with Key Personnel We have a two-year employment agreement with Douglas G. Manner, our Chief Executive Officer, President and Chief Operating Officer, that became effective on January 1, 2006 and may be terminated before January 1, 2008 upon a change of control of the company. The agreement (as amended) currently provides for an annual salary of $275,000 and a sign-on bonus payable in our shares, the number of which, up to a maximum of 225,000 shares (and subject to vesting by thirds), equals 150% of the number of our shares that he purchased from us in cash before June 1, 2006. Mr. Manner timely purchased 150,000 shares and, accordingly, of the bonus shares one-third or 75,000 immediately vested, 75,000 vested on January 1, 2007, and 75,000 are deemed restricted shares and shall vest on January 1, 2008 if he is then employed by us. The agreement also provides for grants of incentive shares in increments of 100,000 shares of our common stock (for a total of 600,000 shares) each time that the 30-day trailing average of our stock’s closing price equals or exceeds in succession $5.00, $6.00, $7.00, $8.00, $9.00 and $10.00 for the first time. If a change of control of the company occurs, Mr. Manner has the right to terminate his employment, in which case (or upon termination by us) Mr. Manner’s right to all of the remaining incentive shares shall immediately vest. Provided he meets eligibility criteria, Mr. Manner may also participate in any employee benefit plans that we have or later establish for our employees. We have an employment agreement, effective as of May 4, 2005, with Sean J. Austin, our Chief Financial Officer. Mr. Austin’s employment agreement does not have a stated term. His agreement (as amended) currently provides for an annual salary of $200,000, subject to annual review, and a grant of 25,000 restricted shares of our common stock, all of which are now fully vested. The agreement also provides for grants of incentive shares in increments of 20,000 shares of our common stock (for a total of 120,000 shares) each time that the 30-day trailing average of our common stock’s closing price equals or exceeds in succession $5.00, $6.00, $7.00, $8.00, $9.00 and $10.00 for the first time. If a change of control of the company occurs, Mr. Austin has the right to terminate his employment, in which case (or upon termination by us) Mr. Austin’s right to all of the remaining incentive shares shall immediately vest. Provided he meets eligibility criteria, Mr. Austin may also participate in any employee benefit plans that we have or later establish for our employees. Director Compensation Each member of our Board of Directors who is not employed by us receives an annual fee of $7,500 for service on our Board and $1,000 for each meeting attended. In lieu of any cash or equity compensation, we pay the Chairman of the Board a $10,000 monthly fee for his services. We pay the Chairman of the Audit Committee of our Board an additional $3,750 annually for service as committee chair, and we pay $1,875 annually to each other member of this committee. We pay the Chairman of the Compensation Committee an annual fee of $2,500 for service as chair of this committee. We also reimburse our non-employee directors for their reasonable expenses to attend Board and committee meetings. Each non-employee director, other than the Chairman, is eligible for awards of our common stock under our 2005 Director Stock Plan. We award each non-employee director 12,666 shares of our common stock when he or she first becomes a director. The initial award comprises 4,222 unrestricted shares and 8,444 restricted shares of our common stock, one-half of which will vest, if the director is then a member of our Board, on each of the first and second anniversaries of the award date. We also award each non-employee director 2,650 shares of our common stock for annual service on our Board, of which 884 shares are unrestricted, and 1,766 are restricted, one-half of which will vest, if the director is then a member of our Board, on the first and second anniversaries of the award date. The following table sets forth the compensation we paid during the fiscal year ended December 31, 2006 to our directors. DIRECTOR COMPENSATION (1) Name Fees Earned or Paid in Cash ($) Stock Awards ($) Total ($) (a) (b) (c) (j) Keith D. Spickelmier $ 72,000 -0- $ 72,000 Craig S. Glick $ 16,250 $ 47,497 (2) $ 63,747 John T. Raymond $ 17,875 $ 9,355 (3) $ 27,230 Herbert C. Williamson, III $ 16,375 $ 9,355 (3) $ 25,730 29 (1) The Columns designated by the Securities and Exchange Commission for the reporting of certain option awards, non-equity incentive plan compensation, nonqualified deferred compensation earnings or all other compensation have been eliminated as no such awards, compensation or earnings were made to, earned by, or paid to or with respect to any person named in the table during fiscal 2006. (2) Represents the aggregate grant date fair value of 12,666 shares, computed in accordance with FAS 123R. As of December 31, 2006, Mr. Glick had been granted an aggregate of 12,666 shares for his services as a director. (3) Represents the aggregate grant date fair value of 2,650 shares, computed in accordance with FAS 123R. As of December 31, 2006, each of Messrs. Raymond and Williamson had been granted an aggregate of 15,316 shares for their services as directors. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth, as of July 30, 2007, the number of shares of our common stock beneficially owned by (i) each director and each executive officer; (ii) each person known to us to own beneficially more than 5% of the outstanding shares of our common stock; and (iii) all directors and executive officers as a group. Unless otherwise indicated, each person has sole voting and dispositive power over such shares. Shares not outstanding but deemed beneficially owned by virtue of the right of a person or member of a group to acquire them within 60 days of July 30, 2007 are treated as outstanding only for determination of the amount and percent owned by such group or person. Unless otherwise indicated, the address for each person named in the table is care of our company, 3131 Turtle Creek Boulevard, Suite 1300, Dallas, Texas 75219. Shares of Common Stock Beneficially Owned Name and Address of Beneficial Owner Directors and Executive Officers Number Percent Keith D. Spickelmier 2,626,443 (1) 12.0 % Douglas G. Manner 437,666 2.0 % Craig S. Glick 41,094 * John T. Raymond 67,966 * Herbert C. Williamson, III 17,966 * Sean J. Austin 54,972 * All directors and executive officers as a group (6 persons) 3,246,107 (2) 14.9 % Non-management 5% Stockholders Wellington Management Company, LLP 2,211,100 (3) 10.3 % Jimmy D. Wright 1,432,075 (4) 6.7 % Westside Resources, L.P. 1,432,075 (5) 6.7 % * Represents less than one percent. (1) Includes shares held directly and 266,392 shares underlying currently exercisable warrants. Excludes 95,000 shares held by his wife and 70,300 shares held by two family trusts as to which Mr. Spickelmier disclaims ownership. (2) Includes 266,392 shares underlying currently exercisable warrants (3) Wellington Management, LLC, or WML, in its capacity as investment adviser to Spindrift Partners, L.P., Spindrift Investors (Bermuda) L.P. and Wellington Trust Company, NA may be deemed to beneficially own an aggregate of2,211,100 shares, which are held of record by clients of WML. The address for WML is 75 State Street, Boston, Massachusetts 02109. (4) Represents shares held by Westside Resources, L.P., which is controlled by Mr. Wright who has sole voting and investment power over these shares. (5) Includes shares held directly and indirectly and 253,608 shares underlying currently exercisable warrants. Jimmy D. Wright has sole voting and investment power over these shares. 30 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE Certain Related Transactions In March 2007, we entered into a $25 million two-year Credit Agreement with a syndicate of four private investment funds including Spindrift Partners, L.P., Spindrift Investors (Bermuda) L.P., Placer Creek Partners, L.P. and Placer Creek Investors (Bermuda) L.P. Wellington Management, LLC (“Wellington”), which beneficially owned at the time approximately 18.5% of our outstanding common stock, serves as the investment adviser to each of these lenders, and arranged for the loan. At the time of the loan, Spindrift Investors (Bermuda) L.P. beneficially owned approximately 7.5% of our outstanding common stock, while Spindrift Partners, L.P. beneficially owned approximately 6.4% of our outstanding common stock (all of the shares comprising these preceding two percentage figures below are attributed to Wellington in computing its 18.5% ownership percentage). For more information regarding this loan transaction, see "MANAGEMENT'S DISCUSSION AND ANALYSIS - Liquidity and Capital Resources -
